Citation Nr: 0421974	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 RO decision which denied service 
connection for a back injury.  

In August 2004, the Board granted a motion, filed on the 
veteran's behalf by his representative in July 2004, to 
advance his case on the Board's docket.


FINDINGS OF FACT

The veteran's current back disorder, diagnosed as 
degenerative osteoarthritis, cervical and lumbar 
osteoarthritis and disc disease, status post cervical and 
lumbar surgeries, began many years after service and was not 
caused by any incident of service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1944 to 
February 1946.  The majority of his service medical records 
are not on file, having been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  NPRC also 
indicates that there are no available Army Surgeon General's 
Office hospital extracts (SGO reports) concerning the 
veteran.  

The veteran's report of separation listed his inservice 
specialty as an aerial gunner.  It also noted that he had no 
service outside the continental U.S.  His separation 
qualification record described his military occupation as 
having "[o]perated, maintained, and repaired two 50 cal 
machine guns and also operated and repaired Sperry Ball 
Turret on B-24 Airplane within the continental limits of the 
U.S."

In October 1966, the veteran was hospitalized with complaints 
of low back pain.  The report stated, "Chronic complaints 
for past three years.  No history of injury or other 
precipitating factors recalled."  X-ray examination of the 
lumbosacral spine revealed no pathological changes.  The 
veteran remained hospitalized undergoing conservative 
treatment for a couple of weeks, and was discharged with a 
diagnosis of lumbosacral strain, minimal, old, chronic.  

A post service treatment statement, dated in November 1966, 
was received from W. H. Blakeney, M.D.  Dr. Blakeney noted 
the veteran's complaints of back pain beginning about three 
years earlier.  Physical examination of the back revealed 
paravertebral muscle spasm and bilateral sacroiliac pain.  
The report noted that there was no evidence of disc syndrome.  

Lays statements, dated in February 1967, were received from 
the veteran's spouse and his friend.  The statements noted 
the veteran's complaints of back pain.

In March 1967, the veteran filed an application for 
compensation pension, VA Form 21-526.  Where asked to list 
the nature of the injuries for which the claim is made and 
the date each began, the veteran stated "Lumbago - about 
1963."  He reported receiving post service treatment for 
this condition from Dr. Blakeney in 1966.  He denied 
receiving inservice treatment for this condition.  He also 
reported that he had been working for the previous nine 
months as a self-employed sub-contractor finishing floors, 
trim work and painting.  

In December 1968, the veteran was hospitalized with 
complaints of chronic pains of the entire spine which radiate 
down his legs.  Physical examination of the back showed mild 
tenderness and limitation of motion of the entire spine.  He 
was discharged in January 1969 with diagnoses of hypertrophic 
arthritis, multiple joints, chronic, moderate, and anxiety 
reaction, chronic, moderate.

In January 1969, the RO issued a decision granting 
entitlement to nonservice-connected pension benefits, 
effective from December 1968.

In May 1971, a VA physical examination was conducted.  The 
report of this examination noted the veteran's complaints of 
arthritis for the past six years.  The report concluded with 
a diagnosis of mild arthritis and mild obesity.

An April 1986 treatment report noted complaints of chronic 
back pain since 1969.  

A VA examination for housebound status or permanent need for 
regular aid and attention, dated in June 1994, noted a 
diagnosis of Left S1 radiculopathy, status post surgical 
decompression, and mild, improving cervical myelopathy status 
post surgical decompression.

A judgment in a criminal case, dated in March 1990, noted 
that the veteran was convicted of fraudulent acceptance of 
government benefits in violation of Title 38 U.S.C.A. § 3502.

In May 1998, the RO issued a decision granting entitlement to 
special monthly pension based on being housebound, from 
November 1996, and for being in need of regular aid and 
attendance, from May 1998.

In June 2000, the veteran filed his current claim seeking 
service connection for a back injury.  In support of his 
claim, treatment reports, dated from October 1947 to June 
2003, were obtained from various VA medical centers and 
private treatment providers.  

In September 2000, a VA general medical examination was 
conducted.  The report noted that the veteran was a difficult 
historian, and that he was unable to clearly articulate his 
medical history.  The VA examiner noted that he had reviewed 
the veteran's claims folder, and that his medical history was 
significant, in part, for being status post cerebrovascular 
accident times two, and for low back pain.  An MRI of the 
lumbar spine revealed degenerative disease, L3-L4 had mild to 
moderate central stenosis and bilateral neuroforaminal 
narrowing, moderate articular facet and ligamentous 
hypertrophy.  L4-L5 and L5-S1 showed moderate bilateral 
articular facet hypertrophy, previous bilateral laminectomies 
with resection of the spinous processes, and moderate to 
severe bilateral neuroforaminal narrowing.  MRI of the 
cervical spine revealed moderate to severe neuroforaminal 
narrowing at C6 through T1.

A response to the RO's request for the veteran's service 
medical records from NPRC, received in March 2001, noted that 
the records were fire related, that they could not be 
reconstructed, and there were no SGO's available.  

A statement from the veteran, dated in June 2001, noted that 
he injured his back while serving as a turret gunner on a 
bombing mission in 1945.  During the mission, he reported 
that his turret area shorted out causing the turret 
compartment to become extremely cold.  He called for help 
from his fellow crew members, which took 15 or more minutes 
to arrive.  He reportedly was unable to talk or walk, and had 
to be carried off of the plane.  He attributed his current 
back disorder to this incident.

A treatment report, dated in May 2002, noted the veteran's 
narrative history of having been stationed in England, that 
he was a gunner on a B24, and that the temperatures in the 
plane would get down to 70 degrees below zero.  The report 
noted that the veteran had requested an opinion from the VA 
physician stating that this cold exposure could have caused 
his arthritis.  The VA examiner advised the veteran that he 
was unaware of cold exposure being a risk factor for 
degenerative joint disease.  

A private medical opinion, dated in October 2002, was 
received from K. Salhany, D.O.  Dr. Salhany noted the 
veteran's narrative history of having received service-
related benefits from the VA for injuries sustained in World 
War II.  He reported that the veteran's records were 
subsequently destroyed by a fire at the VA, and that his 
benefits had since been terminated because there was no 
longer documentation of his inservice injury.  The veteran 
reported that he had been a gunner in a B-24 bomber during 
his military service, which required sitting down in an in 
the gun turret at the bottom of a plane and shooting down 
enemy planes.  He reported that turret gunners were required 
to wear heated suits to keep them warm, and that his suit 
malfunctioned on one occasion.  He reported that he nearly 
froze to death before the plane before help arrived, and that 
he lost consciousness for at least an hour.  The report 
stated that the "position he was within the turret on all 
bombing missions was one in a pronounced flexed position for 
at least two hours as they flew into the danger zone and then 
back out after dropping the bombs."  The veteran reported 
the onset of arthritic symptoms beginning two years after 
leaving the service, and that he began receiving treatment 
for this condition in "the late '50s."  He reported doing 
no extensive heavy labor which would precipitate 
osteoarthritis in his opinion.  He also noted working briefly 
in construction after the war.  Dr. Salhany described the 
veteran's current condition as degenerative osteoarthritis, 
cervical and lumbar osteoarthritis and disc disease, status 
post cervical and lumbar surgeries.  He then opined:

Considering the above diagnoses and 
history of what he had to do in the 
service position, put in the duration in 
the uncomfortable, abnormal position and 
cold temperatures, there seems to be some 
reasonable doubt that his premature 
arthritic and spinal disc disease could 
be service related.  The extreme cold 
exposure could also be a precipitating 
factor.  However, it may be uncommon 
ediology [sic] for the same.  Certainly 
[the veteran] has an opinion personally 
and has been led to an opinion by VA 
treatment beginning in the early '50s 
that his cold exposure and job 
requirements in the B24 were logical 
potential causes for his disease and 
therefore coverable under his VA 
benefits.

In May 2003, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim.  It 
requested that he identify all medical treatment providers he 
had seen for his a back injury, and indicated that the VA 
would attempt to obtain identified records on his behalf.   
The RO's May 2003 letter also requested that the veteran 
complete and return an enclosed NA Form 13055, "Request 
Information to Reconstruct Medical Date."  A completed form 
has not since been received.

In October 2003, the veteran submitted a statement indicating 
that he had no additional evidence to submit in support of 
his claim.  

In December 2003, a personal hearing was conducted before the 
RO.  At the hearing, the veteran testified that during high 
altitude flights as a ball turret gunner on a bomber, he was 
required to wear a heated suit to protect him from extreme 
cold.  He indicated that the heated suit shorted out once, 
causing him to lose consciousness and nearly freeze while 
waiting for his fellow crew members to arrive for help.  He 
indicated that he was removed to the belly of the place, and 
covered with wool blankets.  He denied being hospitalized 
following this incident.  He reported that he flew on 
seventy-five to eighty missions, or more, lasting about two 
hours each.  He indicated that his back starting hurting him 
in the late 50s, and that he first sought treatment for it 
sometime thereafter.  He denied having any injury to his back 
during service.  He attributes his current back problems to 
extreme cold exposure during service.  

II.  Analysis

By letter dated in May 2003, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
previously received and requested to provide authorization 
for the release of any additional medical records which may 
be available.  The veteran was also requested to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The May 2001 rating decision, the September 2002 statement of 
the case (SOC), and the October 2003 supplemental statement 
of the case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him 
evidence necessary to substantiate his claim herein.  The 
September 2002 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The RO has obtained all available treatment records 
identified by the veteran, and a VA examination to determine 
the etiology of the veteran's back disorder is not warranted 
by the evidence of record.  At his December 2003 RO hearing, 
the veteran testified that his back condition did not begin 
hurting him until the late 1950s, over ten years after his 
discharge from the service.  Post service medical treatment 
for a back condition is not seen until 1966.  These records 
relate a history of back pain beginning in 1963.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records were certified to have 
been destroyed by a fire at NPRC.  Consequently, in reaching 
this decision, the Board acknowledges, and accepts, the 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
 
In connection with his current VA claim, the veteran 
maintains that his inservice duties as a ball turret gunner, 
including exposure to extremely cold temperatures, resulted 
in his current back disorder, diagnosed as degenerative 
osteoarthritis, cervical and lumbar osteoarthritis and disc 
disease, status post cervical and lumbar surgeries.  At his 
hearing before December 2003 RO hearing, the veteran denied 
having any specific injury to his back during service.  He 
testified that he was exposed to extremely cold temperatures 
due to the failure of his heated flight suit, and that he 
lost consciousness before help arrived from his fellow crew 
members.  He reported that he was not hospitalized for any 
treatment following this incident.

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran served on active duty from August 1944 to 
February 1946.  As noted above, his service medical records 
cannot be located and are presumed to have been destroyed.  
The first post service medical evidence reflecting treatment 
for a back problem is dated in October 1966, twenty years 
after the veteran's discharge from the service.  At that 
time, the veteran reported complaints of chronic low back 
pain "for the past three years.  No history of injury or 
other precipitating factors recalled."  X-ray examination of 
the lumbosacral spine revealed no pathological changes.  He 
remained hospitalized undergoing conservative treatment for 
nearly a month, and was discharged with a diagnosis of 
lumbosacral strain, minimal, old, chronic.  A post service 
treatment statement from the veteran's private physician, 
dated in November 1966, noted the veteran's complaints of 
back pain beginning about three years earlier.  Physical 
examination of the back revealed paravertebral muscle spasm 
and bilateral sacroiliac pain.  The report noted that no 
evidence of disc syndrome was found.  

On his VA Form 21-526, submitted in March 1967, where the 
form requests the applicant to list the nature of the 
injuries for which the claim is made and the date each began, 
the veteran stated "Lumbago - about 1963."  He denied 
receiving any inservice treatment for this condition.  He 
also reported that he had been working for the past nine 
months working as a self-employed sub-contractor finishing 
floors, trim work and painting.  Subsequent treatment reports 
have diagnosed the veteran's back disorder as degenerative 
osteoarthritis, cervical and lumbar osteoarthritis and disc 
disease, status post cervical and lumbar surgeries.

There is no evidence of arthritis of the back in the 
presumptive year after service.  Medical treatment records 
and statements by the veteran are completely silent as to a 
back disorder for over fifteen years.  The veteran filed his 
current claim seeking service connection for a back disorder 
in January 2000.  The medical evidence also does not suggest 
that the current back disorder, first shown many years after 
service, is related to any incident of active duty. 

In support of his claim, the veteran has submitted an October 
2002 opinion letter from K . Salhany, D.O.  The Board finds 
that this medical opinion lacks probative value for multiple 
reasons.  First, the opinion is solely based on the veteran's 
self-reported and unsubstantiated history.  A medical opinion 
based on an inaccurate factual premise has no probative 
value.  LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The opinion letter recalls 
the veteran's inservice duties as a turret gunner.  It noted 
that pursuant to these duties, he remained in a pronounced 
flexed position "for at least two hours as they flew into 
the danger zone and then back out after dropping the bombs."  
The veteran's service personnel records indicate that he 
remained in the continental U.S. during his active duty 
service.  Furthermore, at the December 2003 RO hearing, the 
veteran testified that he served in the American Theatre 
during the war.  

The opinion letter noted that "the onset of his arthritic 
symptoms began around two years after leaving the service," 
and that he began receiving treatment for this condition in 
late 1950's.  Post service medical records do not show any 
treatment for a back disorder until 1966, twenty years after 
the veteran's discharge from the service.  Statements by the 
veteran in those records, including a VA Form 21-526 filed by 
the veteran, note the onset of back problems no earlier than 
1963, seventeen years after the veteran's discharge from the 
service.  Thus, the contemporaneous evidence contradicts the 
statements given to Dr. Salhany.  

There is also significant medical evidence that was not 
considered in forming this opinion.  An X-ray examination of 
the lumbosacral spine, performed in October 1966, revealed no 
pathological changes.  A November 1966 treatment report noted 
that there was no evidence of disc syndrome.  The first 
evidence noting a diagnosis of arthritis is not dated until 
1971, and that diagnosis was not support by an X-ray or MRI.

The opinion statement also includes other inaccuracies.  It 
states that the veteran's service-related benefits for 
injuries sustained in World War II were "terminated" after 
his records were destroyed by a fire at VA in Louisiana.  
This statement is inaccurate.  The veteran has not previously 
established service connection for a back disorder.  
Moreover, he does not allege receiving any inservice 
treatment for this condition.  Thus, the loss of his service 
medical records would not seem to have an effect on this 
particular claim.

Even if the Board were to look past the lack of any 
significant historical review of the veteran's treatment 
records on the part of Dr. Salhany, the opinion he offers is 
far too speculative to be of probative value in this case.  
Dr. Salhany opined that the veteran's inservice conditions 
create some "reasonable doubt" that his premature arthritic 
spinal disc disease could be service related.  This opinion 
merely places this chain of causation in the realm of 
possibility, and is far too speculative to be of assistance 
herein.  In a similar fashion, Dr. Salhany stated that the 
extreme could exposure could also be a precipitating factor.  
Yet, in the very next sentence, he indicates that this would 
be an uncommon etiology for the same.  

The weight of the credible evidence establishes that the 
veteran's current back disability began many years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for a back disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



	                        
___________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



